Title: Berubé de Costentin to Arthur Lee: A Translation, 4 September 1778
From: Costentin, Berubé de
To: Lee, Arthur,Adams, John


      
       Gentlemen
       Brest, 4 September 1778
      
      In conformity with the orders that you had the honor to send me on the 15th of last month, Mr. Thomas Wilkinson left yesterday for the town of St. Paul de Léon, where he will live at his own expense. I have taken every possible precaution for the security of his person.
      I await your orders, or those of Mr. Franklin, concerning your prisoners here, who are a great expense and cause me much annoyance and anxiety.
      I am with much respect, gentlemen, your very humble and very obedient servant
      
       Berubé de Costentin
      
     